JOHNS, J.
1-3. We agree with defendant’s counsel that an ordinance which is enacted to protect the public health, that has no real or substantial relation to the subject matter and is an unreasonable and unwarranted interference with the conduct of a lawful business, is unconstitutional; that any ordinance which invests in an officer or board arbitrary power to issue or withhold a license for any trade or profession without regard to the qualification of the applicant, is void, and that an ordinance by or under which a lawful occupation, when lawfully conducted is not injurious to the person, property or the public, may be absolutely prohibited at the dictation of any public official without any just cause or reason, is void.
We have carefully read the record and there is no proof of any discrimination by the inspector, or public health officials, of the City of Portland. Indeed, it appears, as a result of inspections, that about 2,500 .individuals coming under the provisions of the ordinance have complied with its terms and paid their licenses and that the defendant is the only one who has not. It appears from his own testimony that his chief objection to paying it lies in the fact that he was required to go to the city hall for examination and that he did not *424have any particular objection if it could be held in his own place of business.
4. Defendant’s contention that the medical examiners are careless and negligent in the discharge of their duties is not supported by the evidence’ but assuming that to be true it would go only to the administration and not to the validity of the ordinance and would not be a defense to the charge against him. In the leading case of Yick Wo v. Hopkins, 118 U. S. 356 (30 L. Ed. 220, 6 Sup. Ct. Rep. 1064, see, also, Rose’s U. S. Notes), upon which appellant relies, it appeared that the petitioner had complied with every requisite of the ordinance and of the officers charged with its administration; that notwithstanding such compliance the supervisors withheld the required license from him and 200 others, similarly situated, and that eighty other and different persons were permitted to carry on the same business under similar conditions.
In construing those ordinances that court says:
“They seem intended to confer, and actually do confer, not a discretion to be exercised upon a consideration of the circumstances of each case, but a naked and arbitrary power to give or withhold consent, not only as to places, but as to persons. So that, if an applicant for such consent, being in every way a competent and qualified person, and having complied with every reasonable condition demanded by any public interest, should, failing to obtain the requisite consent of the supervisors to the prosecution of his business, apply for redress by the judicial process of mandamus, to require the supervisors to consider and act upon his case, it would be a sufficient answer for them to say that the law had conferred upon them authority to withhold their assent, without reason and without responsibility."
*425And the rale is there laid down that—
“Class legislation, discriminating against some and favoring’ others, is prohibited, but legislation which, in carrying ont a public purpose, is limited in its application, if within the sphere of its operation it affects alike all persons similarly situated, is not within the amendment. ’ ’ And that ‘ ‘ though the law itself be fair on its face and impartial in appearance, yet, if it is applied and administered by public authority with an evil eye and an unequal hand, so as practically to make unjust and illegal discriminations between persons in similar circumstances, material to their rights, the denial of equal justice is still within the prohibition of the Constitution. ’ ’
That is good law, but there are no such facts in this record.
In the Tick Wo case the petitioner complied with the ordinance and with 200 others was arbitrarily refused a license by the supervisor. In the instant case 2,500 other business men have complied with the ordinance, paid the fee and obtained their license, and the inspectors have examined defendant’s premises and the board of health is ready and willing to grant him a license upon payment of the required fee, which the defendant refuses to pay, but wants to do business without a license.
5. He contends that the “ordinance makes no provision or regulation by which the bureau of health is to be guided in determining in what particular the applicant for license shall be ‘physically fit’ nor what requirements must be met to constitute a grocery store ‘a suitable place,’ ” and cites Hewitt v. Board of Medical Examiners of the State, 148 Cal. 590 (84 Pac. 39, 113 Am. St. Rep. 315, 7 Ann. Cas. 750, 3 L. R. A. (N. S.) 896). That is a case where the board revoked a license which had been granted and the court held that in legislation providing for the revocation of a *426certificate of a person for professional or moral unfitness, the acts or conduct authorizing such forfeiting must he declared with certainty and definiteness and that the acts upon which the board based its decision were not definite and certain. That is not this case. Here, no license had been revoked, and it is only refused because the defendant will not pay the fee, and as we construe it the ordinance in question is certain and definite in its terms. It provides if, upon investigation, the location—
“Is found to be suitable for a food establishment and in proper sanitary condition according to the ordinances'of the City of Portland and the regulations of the United States with reference to plumbing, water supply, ventilation and cleanliness, the bureau of health shall issue to such applicant a food establishment permit.”
If the premises comply with the ordinance of the city and the rules and regulations of the government with reference to plumbing, water supply, ventilation and cleanliness, the permit must be granted and the health officer has no right to refuse it. The ordinance of the City of Portland and the rules and regulations of the government in such matters are both definite and certain and the only question which the board of public health has any authority to consider is whether or not the premises or place of business come within such terms and provisions.
.The intent is to provide for an inspection of the premises before any business is done and if the inspector makes an unfavorable report the applicant may have the matter further investigated by the city health officer, and if that officer will not grant the permit he still has his remedy by direct appeal to the city commissioners.
*427It is not within the authority or even the discretion of the bureau of health to grant arbitrarily a permit to one person who has complied with the ordinance, rules and regulations and deny it to another who has complied with them. In the instant case, as to his place of business, there is no claim or pretense on the part of the city that the defendant has not complied with the city ordinance, rules and regulations. The offense consists in his failure and neglect to pay the required license fee, which he admits he had not paid. In Plymouth Coal Co. v. Pennsylvania, 232 U. S. 531 (58 L. Ed. 713, 34 Sup. Ct. Rep. 359, see, also, Rose’s U. S. Notes), the syllabus recites:
“In determining whether the constitutional rights of a party have been affected by a state statute, the courts will presume, until the contrary is shown, that any administrative body to which power is delegated will act with reasonable regard to property rights.”
The purpose and intent of both the City of Portland and the government was to control and to prevent the spread of contagious and infectious disease.
6. Under its charter the City of Portland has the power “to make regulations to prevent the introduction of contagious diseases into the city” and “to secure the protection of persons and property therein, to provide for the health, cleanliness, ornament, peace and good order of the city” and “to exercise within the limits of the City of Portland, all the powers commonly known as Police powers to the same extent as the State of Oregon has or could exercise said power within said limits” and “to make and enforce within the limits of the city all necessary water, local, police and sanitary laws” and the execution of such laws is .vested in its board of health and power is also given “to grant licenses with the object of raising *428revenue or for regulation or both, for any and all legal acts, things or purposes and to fix by ordinance the amount to be paid therefor, and to provide for the regulation of the same.” To do this plenary power is vested under the city charter and the execution of that power is vested in the board of health. In Lieberman v. Van De Car, 199 U. S. 552 (50 L. Ed. 305, 26 Sup. Ct. Rep. 144, see, also, Rose’s U. S. Notes), the rule is laid down:
“A state has the right, in the exercise of the police power, and with a view to protect the public health and welfare, to mak'e reasonable regulations in regard to such occupations as may, if unrestrained, become unsafe, or dangerous, and the conferring of discretionary power upon administrative boards to grant or withhold permission to carry on such a trade or business is not violative of the Fourteenth Amendment. There is no presumption that a power granted to an administrative board will be arbitrarily or improperly exercised, and this court will not interfere with the exercise of such a power where the record does not disclose any ground on which the board acted.”
In State v. Briggs, 45 Or. 366 (77 Pac. 750, 78 Pac. 361, 2 Ann. Cas. 424), the rule is stated that in the regulation and licensing of trades, occupations, callings and professions “which affect the public welfare, the legislature must enact the law necessary to accomplish the object in view; but it may be carried into execution by some officer or board appointed for that purpose, and such officer or board may be authorized to prescribe the qualifications of those desiring to follow such callings or professions.” In White v. Holman, 44 Or. 180, 185 (74 Pac. 933, 1 Ann. Cas. 843), it is said:
*429“Under a Constitution like ours, any lawful business, tbe management of which might be injurious to the public, may be regulated so as to limit the place or to prescribe the manner in which it shall be conducted, provided that in doing so no privileges or immunities are granted to any individual or class of persons that shall not equally belong to all citizens upon the same terms.”
In State v. Superior Court, 103 Wash. 409 (174 Pac. 973), it is held that:
“Laws and ordinances creating’ boards of health and granting wide powers for the effectual carrying out of legislative plan for protecting health must be liberally construed,” and “it is within power of legislature, in dealing with problems of public health, to make determination of fact by properly constituted health officer final and binding on public as well as upon courts. ’ ’
Under its charter the City of Portland had a legal right to adopt the ordinance here involved. It is not for this court to say whether or not the measure should have been enacted; that is a legislative and not a judicial question. The charter also makes it the duty of the bureau of health to enforce such an ordinance and vests it with power to make the necessary rules and regulations for its enforcement.
There is no evidence that the requirements of the bureau of health are arbitrary or unreasonable, or that there was any discrimination in their enforcement. The judgment in each case is affirmed.
Affirmed. Rehearing Denied.
*430Motion to relax coats denied December 23, 1919.
Motion to Retax Costs.
(186 Pac. 54.)
Mr. Wilson T. Hume and Mr. J. Le Roy Smith, for the motion.
Mr. Walter P. La Roche, City Attorney, and Mr. Lyman E. Latour.ette, Deputy City Attorney, contra.
In Banc.
McBRIDE, C. J.
The defendants, upon appeal from the municipal court, were convicted in the Circuit Court of a violation of Ordinance No. 34,046 of the City of Portland, and upon appeal to this court the judgments were affirmed: Ante, p. 418 (183 Pac. 933). Thereupon the plaintiff filed its cost bills, consisting of the following items:
Kitchen Appeal. Traynor Appeal:
Clerk’s fee..........$10 Clerk’s fee..........$10
Attorney’s fee...... 15 Attorney’s fee...... 15
Brief .............. 27 Brief............. 56
Total............$52 Total............$81
The item of $10 clerk’s fee in both cost bills was disallowed by the clerk of this court, and the remaining items allowed, whereupon defendants appeal from the decision of the clerk, claiming that under the ordinance of the City of Portland no costs or disbursements are chargeable against any. party in a criminal proceeding. We are of the contrary opinion.
By Section 332 of the charter of the City of Portland, passed by the legislature in ‘1903, and retained in the charter of 1913 as an ordinance, it is provided:
*431“All proceedings before the court or judge thereof, including all proceedings for the violation of any city ordinance, are governed and regulated by the general laws of the state applicable to the justice of the peace or justices’ courts in like or similar cases, except as in this charter otherwise provided. * * ”
Section 333 provides:
“All fines, costs, fees and expenses taxed against or received from any defendant in a criminal proceeding before the court or judge thereof, either for the violation of a city ordinance or law of the state, shall, when received or collected, be paid by said judge to the treasurer # * .”
Section 336 provides:
“Except as hereinafter stated, appeals may be taken and shall be allowed from final judgments rendered in the municipal court in all actions, both civil and criminal, under the same circumstances on the same conditions, in the same manner, and with like effect, that, under the laws existing at the time of the rendition of any such judgment, appeals may be taken and shall be allowed from final judgments rendered in similar actions in Justices’ Courts. Any defendant who is convicted of any crime defined or created by this charter, or of a violation of any ordinance, rule or regulation of the City of Portland, and is sentenced to any imprisonment or to pay a fine exceeding twenty dollars, may, within five days from the date of such conviction and judgment, appeal to the Circuit Court of Multnomah County, by giving to the city attorney a written notice of appeal and filing an undertaking on appeal, with one or more sureties to be approved by the municipal judge in said municipal court, which undertaking shall be to the effect that such defendant and appellant shall pay all costs awarded against him on the appeal and render himself in execution of any judgment rendered against him on the appeal; * * . ”
In Ex parte McGee, 33 Or. 165 (54 Pac. 1091), it was held in substance that the provision first above *432quoted imported into the charter of Portland the mode of procedure provided for Justices’ Courts, with certain exceptions not material here. Sections 2494 and 2498, L. O. L., relating to judgments of conviction in Justices’ Courts, provide for the recovery of costs from a convicted defendant.
We are of the opinion that by virtue of these provisions, as well as by the provisions of the ordinances above quoted, the material phrases of which we italicize, the respondent is entitled to recover the costs and disbursements taxed by the clerk and his ruling thereon is affirmed.
Motion to Retax Costs Deníed.